DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 21-40 are currently pending and under examination.

This Application is a national phase application under 35 U.S.C. §371 of International Application No. PCT/EP2018/085955, filed December 19, 2018, which claims priority to European Patent Application No. EP1709165.4, filed December 20, 2017.


EXAMINER'S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John M. Guynn on January 21, 2022.

The application has been amended as follows: 

1-20. 	(Cancelled)  
  
potential of a supernatant of a mammalian cell culture to be used in 
a) incubating SH-SY5Y cells in a culture medium comprising or consisting of said supernatant, 
b) measuring a promoter activity of an activator protein 1 (AP-1) promoter, wherein the supernatant of the mammalian cell culture has the potential to be used in the treatment of the inflammatory condition, if the promoter activity of the AP-1 promoter is at least 50% higher compared to the AP-1 promoter activity measured when theSH-SY5Y cells are cultivated in a culture medium lacking said supernatant.  

22. 	(Previously Presented) The method according to claim 21, wherein the supernatant of a mammalian cell culture is a supernatant of a peripheral blood mononuclear cell (PBMC) culture.  

23. 	(Previously Presented) The method according to claim 21, wherein the inflammatory condition is a condition associated with ischemia, a skin condition, or an internal inflammatory condition.  

24. 	(Currently Amended) The method according to claim 21, wherein theSH-SY5Y cells of step a) are incubated in the cell culture medium for at least 2 hours.  

25. 	(Currently Amended) The method according to claim 24, wherein theSH-SY5Y cells of step a) are incubated in the cell culture medium for at least 4 hours, or at least 6 hours, or at least 12 hours, or at least 18 hours, or at least 24 hours.  

26. 	(Previously Presented) The method according to claim 21, wherein the culture medium comprises at least 20% of said supernatant.  



28. 	(Currently Amended) The method according to claim 21, wherein the culture medium of step a) is a Dulbecco's Modified Eagle Medium (DMEM), a Ham's F12 Medium (F12), a Minimum Essential Medium or a combination of one or more of these media.  

29. 	(Previously Presented) The method according to claim 21, wherein the culture medium of step a) comprises 2 to 20% fetal bovine serum (FBS) and/or L-alanyl-L-glutamine.  

30. 	(Previously Presented) The method according to claim 29, wherein the culture medium of step a) comprises 5 to 15% fetal bovine serum (FBS).  

31. 	(Currently Amended) The method according to claim 21, wherein theSH-SY5Y cells comprise at least one expression cassette comprising an AP-1 promoter operably linked to at least one nucleic acid molecule encoding for a reporter protein.  

32. 	(Previously Presented) The method according to claim 31, wherein the reporter protein is selected from the group consisting of a luciferase and a fluorescent protein.  

33. 	(Previously Presented) The method according to claim 32, wherein the luciferase is a firefly luciferase and the fluorescent protein is a green fluorescent protein.  

34. 	(Currently Amended) The method according to claim 21, wherein the promoter activity of the AP-1 promoter is at least 80% higher compared to the promoter activity measured when theSH-SY5Y cells are cultivated in a culture medium lacking said supernatant.  

AP-1 promoter is at least 100% higher compared to the promoter activity measured when theSH-SY5Y cells are cultivated in a culture medium lacking said supernatant.  

36. 	(Currently Amended) The method according to claim 34, wherein the promoter activity of the AP-1 promoter is at least 150% higher compared to the promoter activity measured when theSH-SY5Y cells are cultivated in a culture medium lacking said supernatant.  

37. 	(Currently Amended) The method according to claim 34, wherein the promoter activity of the AP-1 promoter is at least 200%, higher compared to the promoter activity measured when theSH-SY5Y cells are cultivated in a culture medium lacking said supernatant.  

38. 	(Currently Amended) A method for determiningpotential of a supernatant of a mammalian cell culture to be used in 
a) incubating SH-SY5Y cells in a culture medium comprising or consisting of said supernatant, 
b) measuring a promoter activity of an activator protein 1 (AP-1) promoter, wherein the supernatant of the mammalian cell culture has the potential to be used in the treatment of the inflammatory condition, if the promoter activity of theAP-1 promoter is up to 10% higher or lower compared to the promoter activity measured when theSH-SY5Y cells are cultivated in a culture medium comprising a reference supernatant of mammalian cellsknown to be effective for the treatment of the inflammatory condition.  

39. 	(Previously Presented) The method according to claim 38, wherein the supernatant of a mammalian cell culture is a supernatant of a peripheral blood mononuclear cell (PBMC) culture.  




Reasons for Allowance


The following is an examiner’s statement of reasons for allowance: the prior art does not teach or render obvious the invention as claimed.  The closest prior art is Yan et al. (IDS; US 2016/256444, Published 2016) and Ankersmit (US 2011/0250190, Published 2011).
Yan et al. teach pharmaceutical compositions and methods for treating or preventing inflammatory conditions, as well as assays for assessing the potency of a test compound for the anti-inflammatory therapy, including a Luciferase reporter assay to determine promoter activity (Abs.; Para. 93). 
Ankersmit teach the use of supernatant of peripheral blood mononuclear cells (PBMCs) for treating inflammatory conditions (Abs.).
However, neither Yan et al. nor Ankersmit teach or render oblivious a method for determining the potential of a supernatant to be used in the treatment of an inflammatory condition that includes the steps of incubating SH-SY5Y cells with the supernatant, and measuring the promotor activity of an activator protein 1 (AP-1) promoter.  These limitations, when taken in conjunction with the whole of the claimed method, are not deemed to be taught or rendered obvious by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
	Claims 21-40 are allowable.

Art of Record:

Ankersmit, US 2011/0250190, Published 2011 (supernatants derived from irradiated apoptotic PBMC reduce inflammation).

Ankersmit, US 2012/0045418, Published 2012 (supernatant derived from PBMC utilized to treat human diseases related to hypoxia induced inflammation or other hyperinflammatory diseases).

Hoetzenecker et al., Mononuclear cell secretome protects from experimental autoimmune myocarditis, European Heart Journal, Vol. 36, (2015), pp. 676-685 (supernatant of mouse momonuclear cells abrogates myocardial inflammation).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653